Citation Nr: 0000589	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
muscle strain of the left trapezius.

2.  Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The veteran's case was remanded for additional 
development in August 1996.  It is again before the Board for 
appellate review.

The Board notes that several events occurred while the case 
was in a remand status.  First, the veteran relocated from 
Kansas to Missouri and his claims folder was transferred to 
the RO in St. Louis, Missouri.  Second, the veteran was 
granted service connection for neuropathy of the left wrist, 
an issue previously remanded by the Board, and assigned a 10 
percent rating by way of a rating decision dated in November 
1998.  As the veteran has not submitted a notice of 
disagreement with the rating decision, the Board does not 
have jurisdiction over the issue.  Grantham v. Brown, 114 
F.3rd 1156, 1159 (1997).  Further, the veteran's disability 
rating for service-connected major depression was increased 
to 30 percent, effective July 1993.

Finally, the Board notes that while the veteran's case was 
pending appellate review, he submitted additional evidence 
directly to the Board.  The veteran also submitted a waiver 
of jurisdiction for review by the agency of original 
jurisdiction.  Accordingly, the evidence will be considered 
in the Board's adjudication of the case.  38 C.F.R. § 1304(c) 
(1999).


FINDINGS OF FACT

1.  Service connection for muscle strain of the left 
trapezius was denied by an unappealed final RO decision in 
February 1973.  The February 1973 rating decision is the last 
final denial on any basis.  

2.  Evidence received since the February 1973 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's major depression is not manifested by more 
than definite symptomatology.

4.  The veteran's major depression is not manifested by such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment or impaired abstract thinking.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1973 final RO 
decision is not new and material; the veteran's claim may not 
be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The criteria for a rating in excess of 30 percent for 
major depression have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(1999); 38 C.F.R. § 4.132, Diagnostic Codes 9207, 9434 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran served on active duty from February 1970 to 
October 1972, when he was discharged by reason of physical 
disability relating to his major depression.  Service medical 
records (SMRs) reflect that the veteran underwent 
electroshock therapy (EST) for his depression during June and 
July 1972.  During one of his sessions, he strained his left 
upper trapezius muscle.  A physical therapy (PT) consultation 
sheet, dated in July 1972, noted that the veteran was treated 
with hot packs and noted a marked decrease in discomfort 
following application of the hot packs.  He has some 
limitation of motion of his head but no muscle spasm.  A PT 
consultation, dated in August 1972, noted that the veteran's 
left upper trapezius muscle as "alright."  There were no 
further treatment entries for that condition contained in the 
veteran's SMRs.  

The veteran was afforded a physical examination as part of 
medical board processing in August 1972.  While the 
examination was dated in June 1972, it is clear that it was 
performed in August 1972 contemporaneous with the medical 
board.  The examination noted that the veteran had muscle 
strain of the left upper trapezius as secondary to EST.  The 
condition was noted as improved.  Physical Evaluation Board 
findings, dated in August 1972, found the veteran to be 
disabled due to his depression and hyperkeratosis of the 
right foot.  The veteran's left trapezius was not deemed to 
be a disability.  Prior to the veteran's discharge from 
service, he was transferred to the VA Hospital in Kansas 
City, Missouri, for a period of hospitalization in September 
1972.  The discharge summary for that period of 
hospitalization made no reference to any type of problem 
related to the left trapezius muscle.

The veteran originally filed a claim in October 1972, seeking 
service connection for, inter alia, muscle strain of the left 
trapezius.  He was afforded a VA orthopedic examination in 
January 1973.  At the examination the veteran related that he 
had never had an injury to either shoulder in service and 
that he was totally asymptomatic.  The examiner's objective 
findings were that there was a full range of motion of the 
shoulder.  There was no periarticular thickening, crepitus, 
or effusion.  Further, there was no paramuscular tenderness 
or spasm present.  The examiner's diagnosis was that there 
was no orthopedic disease or injury or residuals of injury of 
the shoulder found during the examination.

The veteran's claim was denied in February 1973.  He was 
notified of this action that same month.  The veteran failed 
to perfect an appeal of that decision.  Therefore, the 
February 1973 decision is final.  38 U.S.C.A. § 7105.  
Accordingly, the veteran's claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id.

Evidence of record at the time of the RO's February 1973 
denial consisted of:  the veteran's SMRs; VA hospital summary 
dated in September 1972; and VA examination reports dated in 
January 1973.  Based on this evidence, the RO denied the 
veteran's claim on the basis that there was no indication of 
a current disability.

In July 1993, the veteran filed to reopen his claim for 
service connection for muscle strain of the left trapezius.  
The Board notes that since the RO's February 1973 decision, 
the evidence added to the file includes:  (1) duplicate 
copies of SMRs furnished by the veteran (2) reply from Munson 
Army Hospital, Ft. Leavenworth, Kansas, received in November 
1993; (3) VA treatment records dated from January 1993 to 
January 1994; (4) private treatment records from Thomas A. 
Janes, D.  C., for the period from June 1987 to February 
1994; (5) reply from DiRenna Clinic, received in March 1994; 
(6) VA examination reports dated in November 1994 and 
February 1998; (7) statements from the veteran; (8) VA 
outpatient treatment record dated in June 1999; and, (9) 
incident report and accompanying statements from the 
veteran's employer, dated in May and June 1999.

Significantly, however, after carefully considering the 
evidence submitted since the last final RO decision, in light 
of evidence previously available, the Board is compelled to 
find that the veteran has not submitted evidence which is new 
and material.

With the exception of the duplicate SMR entries, all of the 
evidence received after the February 1973 RO decision is new 
to the record.  The next step is to determine if any of the 
material is so significant that it must be considered in 
order to fairly decide the claim.

The response from Munson Army Hospital is a negative reply to 
a request for records.  The statement from the DiRenna Clinic 
also indicates that no records of treatment were available 
for the veteran as it appeared he was the patient of a 
physician that had been retired for ten years and the clinic 
only retained records for five years.  The records from Dr. 
Janes did not reflect any treatment for the veteran's left 
trapezius muscle.  Several conditions were noted but none 
pertinent to the issue on appeal.  The VA examination reports 
from 1994 and 1998 contained no reference to the veteran's 
left trapezius muscle.  Finally, the VA outpatient treatment 
record, dated in June 1999, and the incident report materials 
from the veteran's employer contain no evidence pertinent to 
the issue.  In light of the foregoing discussion, the Board 
finds that this evidence is not material to the veteran's 
claim as it neither provides any evidence of past treatment 
for the claimed disability or provides a current diagnosis of 
a disability that is linked to service.

The VA treatment records do reflect treatment for complaints 
of left shoulder pain in July 1993.  The veteran's past 
history of a strained left trapezius was noted.  However, the 
veteran's current complaint of pain was noted to consist of 
mild discomfort to palpation, diffusely in the posterior area 
of the left trapezius muscle, nonradiating.  The pain was not 
related to his previous strain in service by the treating 
physician.  Subsequent VA treatment records made no reference 
to any type of left shoulder complaints or problems.  
Accordingly, these records do not present evidence that is 
material to resolving the issue on appeal.

Finally, the veteran has opined that his left shoulder never 
stopped troubling him since service.  He also stated that he 
believed that any body part that is injured is never restored 
to full capacity.  However, as a lay person the veteran is 
not competent to proffer the necessary medical evidence of 
current disability or nexus evidence showing a link between 
any current claimed disorder and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, the 
Board finds that the veteran's statements, by themselves, or 
in conjunction with the other evidence of record, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

In light of the foregoing, the benefit sought on appeal is 
denied.

In reaching this decision the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim.  See Graves v. Brown, 9 Vet. App. 172, 173 
(1996).  In this regard, the discussion above informs the 
veteran of the steps he needs to fulfill in order to reopen 
his claim, and an explanation why his current attempt to 
reopen the claim must fail.

Finally, the Board notes that the veteran's representative 
has argued that the RO used an incorrect standard in 
adjudicating whether new and material evidence had been 
submitted.  Specifically, the RO relied upon a standard which 
required that, "there must be a reasonable possibility that 
the new evidence, in the context of all the evidence, both 
new and old, would change the outcome."  See Supplemental 
Statement of the Case (SSOC), dated in November 1998.  This 
standard was struck down by the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d. 
1356, 1359-64 (Fed. Cir. 1998).  The Board finds that while 
the RO may have erred in articulating the old standard in 
issuing its SSOC, any error is cured by the foregoing 
analysis.

I.  Increased Rating for Major Depression

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for major depression is 
plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran was discharged from service in October 1972 due 
to his physical disability.  His diagnosis at the time of his 
discharge, as per his medical board, was psychotic depressive 
reaction.  Upon filing his claim for benefits in October 
1972, he was afforded a VA psychiatric examination where he 
was diagnosed with psychotic depression.  He was granted 
service connection for psychotic depression in February 1973 
and assigned a 10 percent rating.  The veteran's rating 
remained at the 10 percent level until he filed his current 
claim for an increase and was subsequently granted a 30 
percent rating in November 1998.

VA treatment records for the period from January to August 
1993 reflect several entries related to psychiatric 
treatment.  The entries reflect that the veteran was 
concerned and depressed about gaining weight.  He denied any 
suicidal or homicidal thoughts or plans.  He was referred to 
the nutrition clinic for dietary advice.  

The veteran was hospitalized and treated for fatigue at the 
VA medical center (VAMC) in Ft. Leavenworth, during the 
period from October 4, 1993 to October 8, 1993.  The veteran 
underwent an extensive work-up.  However, the discharge 
summary states that it was felt that the most likely etiology 
of his fatigue was his depression, adjustment disorder, and 
probable sleep apnea with obesity a significant component. 

The veteran was afforded a VA mental disorders examination in 
November 1994.  His past history of problems in the Army was 
noted.  The examination report also notes that the veteran 
had been married from 1974 to 1992 but was now divorced.  He 
had three children and saw them frequently on weekends.  In 
regard to employment, the veteran had been essentially 
continually employed since his discharge from service, with 
several changes in jobs.  His latest employment was with the 
Postal Service where he had worked since 1987.  He worked as 
a mail handler at a bulk mail center.  He lived alone in a 
house.  He had little of a social life.  He ate most of his 
meals out.  He planned to get his driver's license back soon 
and then begin playing with a community band as he was a 
musician in the Army.

The examiner reported that the veteran had a clean and casual 
appearance.  He was oriented times three and cooperative.  
His affect was flattened.  His judgment and insight were 
described as fair, as was his peer relationships.  He was not 
anti-social but did not mix much.  He did not see many people 
at work and had no social life.  His temper was controlled 
most of the time.  He denied nightmares.  His memory and 
concentration were adequate.  His energy was on the low side 
and he would get, and stay, depressed.  He denied crying 
spells or suicidal ideation.  He had moderate mood swings.  
The veteran denied auditory or visual hallucinations or 
delusion.  He further denied paranoia but said that he felt 
somewhat paranoid and uneasy around people because he felt 
they were watching him.  The examiner's diagnoses were 
chronic depression with anxiety and history of alcohol 
dependence.  The examiner commented that the veteran's 
symptoms were moderate to moderately severe.  He noted that 
the veteran functioned on a rather marginal basis, although 
he did work regularly.

The veteran was afforded a VA mental disorders examination in 
February 1998.  At the time of the examination, the veteran 
was remarried to his previous spouse.  He was still employed 
by the Postal Service.  He recently had opened a new station.  
He described an incident at the new station and related that 
he had become angry with his boss when he was criticized for 
how he handled the situation.  The veteran related that he 
frequently would go into a rage with people.

The veteran was again described as having a clean and casual 
appearance.  He was oriented times three.  His affect was 
somewhat surly and angry.  His judgment, insight, and peer 
relationships were described as fair.  He said that he tried 
to get along with people but sometimes had a short temper.  
He denied nightmares.  His memory and concentration were 
adequate.  He said that he was depressed but denied any 
suicidal or homicidal ideations.  His moods were variable.  
He denied hallucinations or delusions.  He again remarked 
about how he sometimes felt paranoid around people.  The 
examiner's diagnosis was major depression.  The examiner 
assigned a global assessment of functioning (GAF) score of 
65.  He stated that the veteran's prognosis was guarded.  He 
described the veteran's symptomatology as moderate to 
moderately severe.  He noted that the veteran had a regular 
job but would get aggravated and irritated at people.  
However, he worked six days a week and had done this for ten 
years.  

Finally, the veteran submitted additional evidence in 
November 1999.  The evidence consisted of a VA outpatient 
clinical record entry along with several forms and statements 
related to an incident at the veteran's place of employment 
(post office).  The incident occurred in April 1999.  
According to the veteran's statement, he felt stressed out 
during his period of work and "clocked" out to go home.  He 
then sought out his supervisor to inform him of his actions.  
The statements provided document a confrontation between the 
veteran and his supervisor.  The veteran was sent home.  
Letters from his supervisor reflect that the veteran's 
absence was charged as absent without leave (AWOL) from the 
date of the incident until May 24, 1999.  From that point on 
the veteran's absence was noted as pending documentation.  

The veteran submitted two National Postal Mail Handlers 
Union/FMLA Certification of Health Care Provider statements 
on form NPMHU/FMLA Form 4.  The first, dated in May 1999, was 
signed by a family practice physician, Steven K. Cherry, M. 
D., and indicated that the veteran had ongoing situational 
anxiety with exacerbation of major depression.  Dr. Cherry 
indicated that he first saw the veteran in March 1998 and 
that the problem presented greater than five years.  He also 
indicated the problems as a life duration.  Dr. Cherry 
deferred to the veteran's psychiatrist in regard to a 
question of whether medical leave was required for his 
absence from work.  

Subsequent to receipt of the certification by Dr. Cherry, the 
veteran was informed in June 1999 of several specific 
requirements he must fulfill before he could return to work.  
Included in the requirements was a certification that he was 
fit for full duties without hazard to himself or others or 
indicating the duties which he would be capable of 
performing.  The veteran then submitted an NPMHU/FMLA Form 4, 
that was prepared by his treating VA psychiatrist.  The form 
indicated that the veteran had a serious health condition and 
that it was due to recurrent job stresses and easy anger and 
irritability and some paranoia and disturbance to other 
employees.  The form also indicated that the veteran would 
require continued psychiatric management and psychological 
counseling.  The VA psychiatrist indicated that no medical 
leave was required for the veteran's absence from work, and 
did not indicate that the veteran was unable to work.  The 
form further reflected that the veteran might not be able to 
perform some of the requirements of his job but this required 
a medical evaluation.  Finally, the VA psychiatrist noted 
that the veteran would need only intermittent or part-time 
care until he got emotionally and mentally stable.  

The veteran also submitted a VA outpatient treatment note, 
dated June 8, 1999.  The note reflects that the veteran had 
been followed in the clinic since July 1993 with depression 
and severe anxiety, mostly on his job related problems with 
the post office.  However, the veteran also had problems with 
weight gain, family problems, and associated medical 
problems.  He required further psychiatric follow-up.  The 
note adds that with his current continued emotional problems, 
as well as his on the job stresses, he might not be able to 
do some of the basic functions as listed for his job 
activities.  He required a physical evaluation to help assess 
his capability for further work or limitations.  It was the 
psychiatrist's opinion that the veteran's illness could be 
aggravated by his employment.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

In this case, the veteran is evaluated under Diagnostic Code 
9434, for major depression.  Effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS.  61 Fed Reg. 52,700 (1996) (codified at 38 C.F.R. 
§ 4.125 (1999)).  The new criteria for evaluating service 
connected psychiatric disability were codified at newly 
designated 38 C.F.R. § 4.130 (1999).  The new rating criteria 
are sufficiently different from those in effect prior to 
November 7, 1996.  Nonetheless, in Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so. In 
light of Karnas, the Board will proceed to analyze the 
veteran's major depression claim under both sets of criteria 
to determine if one is more favorable to the veteran.

The Board notes that the veteran's psychiatric disability was 
previously rated under Diagnostic Code 9207, psychotic 
depression, prior to the change in regulations.  Under 
Diagnostic Code 9207, 38 C.F.R. § 4.132 (1996), a 30 percent 
rating is warranted when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is for 
consideration where the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptablity that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; 59 Fed.Reg. 4753 (1994).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c). 

Under the new criteria, Diagnostic Code 9434, 38 C.F.R. 
§ 4.130 (1999), a 30 percent rating is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In assessing the evidence of record, it is important to note 
that the global assessment of functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
A GAF score of 61-70 is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Ibid

Here, the record shows that the veteran has exhibited 
symptoms of depression, at least since he submitted his claim 
for an increased rating in July 1993.  The record also shows 
that the veteran has maintained employment since his 
discharge from service in 1972.  He has maintained his latest 
employment with the Postal Service since 1987.  The veteran 
was married for the first time from 1974 to 1992, and 
according to his 1994 examination, he saw his three children 
on the weekends frequently after the divorce.  Further, as of 
his February 1998 examination, he was remarried to his former 
spouse.  

The veteran has said that he gets, and stays, depressed and 
that he sometimes has a short temper and goes into a rage 
against people.  However, he has not demonstrated any memory 
problems, flattened affect subsequent to the 1994 
examination, circumstantial speech, panic attacks of more 
than once a week, or a difficulty in understanding complex 
commands.  His judgment and insight have been described as 
fair at both the 1994 and 1998 mental disorders examinations.  
The veteran stated that he did not have much of a social 
life; however, he worked six days a week.  Moreover, while 
the VA examiner termed the veteran's incapacity as moderate 
to moderately severe, the GAF score of 65 is usually 
associated with milder symptomatology.  This is especially so 
given the symptomatology that is described in the 1994 and 
1998 examination reports.

The Board notes the recently submitted evidence documents a 
conflict at work for the veteran.  However, the veteran has 
not provided any evidence that he is not able to work or that 
he is no longer working because of his disability.  The 
statements and forms document that the incident occurred.  
The veteran relates it to his stress.  The two certification 
forms document that the veteran does have a psychiatric 
illness and that he will require continued treatment.  This 
is already established and the veteran is in receipt of 
disability compensation for his illness.  However, the form 
from the veteran's VA psychiatrist does not indicate that he 
is unable to work.  Further, it reflects that any possible 
limitation to work is more related to a physical problem, 
rather than the veteran's psychiatric disability.  The VA 
outpatient note does reflect that the veteran's job can 
aggravate his illness.  However, the note also reflects that 
possible limitations on the job are related to physical 
reasons.  

In applying the evidence of record to the rating criteria, 
the Board finds that the veteran's current level of 
disability is adequately compensated at the 30 percent level 
under both the prior and amended regulations.  The veteran's 
symptomatology certainly does not reflect a disability that 
is more than moderate based on the evidence of record.  Nor 
does the veteran exhibit the aforementioned manifestations 
necessary to satisfy the criteria for an increased 
evaluation.

Finally, the Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for 
major depression.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for muscle strain of the left 
trapezius, the appeal with respect to this issue is denied.

An increased rating for major depression is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

